Exhibit 99.1 JAGUAR MINING INC. Consolidated Financial Statements December 31, 2009 and 2008 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The accompanying consolidated financial statements of Jaguar Mining Inc. and all the information contained in this annual report are the responsibility of management and have been approved by the Board of Directors.These financial statements and all other information have been prepared by management in accordance with accounting principles generally accepted in Canada.Some amounts included in the financial statements are based on management’s best estimates and have been derived with careful judgment.In fulfilling its responsibilities, management has developed and maintains a system of internal controls.These controls ensure that transactions are authorized, assets are safeguarded from loss or unauthorized use, and financial records are reliable for the purpose of preparing financial statements.The Board of Directors carries out its responsibilities for the financial statements through the Audit Committee.The Audit Committee periodically reviews and discusses financial reporting matters with the Company’s auditors, KPMG LLP, as well as with management.These financial statements have been audited by KPMG LLP, Chartered Accountants, on behalf of the shareholders. Daniel R. Titcomb James M. Roller President and CEO Chief Financial Officer March 22, 2010 AUDITORS' REPORT TO THE SHAREHOLDERS OF JAGUAR MINING INC. We have audited the consolidated balance sheets of Jaguar Mining Inc. as at December31, 2009 and 2008 and the consolidated statements of operations and comprehensive loss, cash flows and shareholders’ equity for each of the years in the three year period ended December 31, 2009.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at December31, 2009 and 2008 and the results of its operations and its cash flows for each of the years in the three year period ended December 31, 2009 in accordance with Canadian generally accepted accounting principles. Chartered Accountants, Licensed Public Accountants Toronto, Canada March 22, 2010 1 JAGUAR MINING INC. Consolidated Balance Sheet (Expressed in thousands of U.S. dollars) December 31, December 31, Assets Current assets: Cash and cash equivalents (Note 18) $ $ Inventory (Note 4) Prepaid expenses and sundry assets (Note 5) Unrealized foreign exchange gains (Note 6(a)(ii)) - Prepaid expenses and sundry assets (Note 5) Net smelter royalty (Note 7) Restricted cash (Note 8) Property, plant and equipment (Note 9) Mineral exploration projects (Note 10) $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable and accrued liabilities $ $ Notes payable (Note 11) Income taxes payable Asset retirement obligations (Note 12) Unrealized foreign exchange losses (Note 6(a)(ii)) - Deferred compensation liability (Note 15) Notes payable (Note 11) Future income taxes (Note 13) - Asset retirement obligations (Note 12) Other liabilities - Total liabilities Shareholders' equity Common shares(Note 14(a)) Stock options (Note 14(c)) Contributed surplus Deficit ) ) Commitments (Notes 6, 9, 10, and 20) $ $ See accompanying notes to consolidated financial statements. On behalf of the Board: Gary E. German Director Daniel R. Titcomb Director 2 JAGUAR MINING INC. Consolidated Statements of Operations and Comprehensive Loss (Expressed in thousands of U.S. dollars, except per share amounts) Year Ended December 31, Year Ended December 31, Year Ended December 31, Gold sales $ $ $ Production costs ) ) ) Stock-based compensation (Notes 14(c) and 15) ) ) - Depletion and amortization ) ) ) Gross profit Operating expenses: Exploration Stock-based compensation (Note 14(c) and 15) Administration Management fees (Note 17(a)) Amortization - Accretion expense (Note 12) Other Total operating expenses Income (loss) before the following ) Loss on forward derivatives (Note 6(a)(i)) - Loss (gain) on forward foreign exchange derivatives (Note 6(a)(ii)) ) ) Foreign exchange gain ) ) ) Interest expense Interest income ) ) ) Gain on disposition of property (Note 10(a) Write down on Sabará property (Note 9) - - Other non-operating expenses - Total other expenses Income (loss) before income taxes ) Income taxes(Note 13) Current income taxes Future income taxes (recovered) ) Total income taxes Net loss and comprehensive loss for the year ) ) ) Basic and diluted net loss per share (Note 16) $ ) $ ) $ ) Weighted average number of common shares outstanding (Note16) See accompanying notes to consolidated financial statements. 3 JAGUAR MINING INC. Consolidated Statements of Cash Flows (Expressed in thousands of U.S. dollars) Year Ended December 31, Year Ended December 31, Year Ended December 31, Cash provided by (used in): Operating activities: Net loss and comprehensive loss for the year $ ) $ ) $ ) Items not involving cash: Unrealized foreign exchange (gain) loss ) ) Stock-based compensation Non-cash interest expense Accretion expense Future income taxes (recovered) ) Depletion and amortization Write down on Sabará property (Note 9) - - Amortization of net smelter royalty - Unrealized loss on forward sales derivatives - - Unrealized loss (gain) on foreign exchange contracts ) ) Gain on disposition of property - - ) Reclamation expenditure ) - ) Change in non-cash operating working capital Accounts receivable - - Inventory ) ) ) Prepaid expenses and sundry assets ) ) ) Accounts payable and accrued liabilities Current taxes payable ) Financing activities: Issuance of common shares, special warrants and warrants, net Shares purchased for cancellation - ) ) Settlement of forward derivatives - ) - Decrease (increase) in restricted cash (4 ) Repayment of debt ) ) ) Increase in debt Other long term liabilities - - Investing activities Mineral exploration projects ) ) ) Purchase of property, plant and equipment ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Supplemental cash flow information (Note 18) See accompanying notes to consolidated financial statements. 4 JAGUAR MINING INC. Consolidated Statements of Shareholders' Equity (Expressed in thousands of U.S. dollars) Common Shares Warrants Stock Options Contributed Surplus Deficit Total # $ # $ # $ Balance, December 31, 2006 ) Adjustment to opening deficit (Note 2(a)(xvi)) - Private placement (Note 11(c)) - Shares acquired under normal course issuer bid and cancelled (Note 14(a)(iii)) ) ) - ) ) Warrants forced out 72 ) ) - ) Exercise of purchase warrants ) ) - Warrants expired - - ) (4 ) - - 4 - - Options granted (Note 14(c)) - Stock based compensation - Exercise of stock options (Note 14(c)) - - ) ) - - Unvested options expired (Note 14(c)) - ) ) - - ) Net loss - ) ) Balance December 31, 2007 ) Balance, December 31, 2007 ) Public offering (Note 14(a)(ii)) - Shares acquired under normal course issuer bid and cancelled (Note 14(a)(iii)) ) ) - ) ) Exercise of compensation warrants ) ) - Options granted (Note 14(c)) - Stock based compensation - Exercise of stock options (Note 14(c)) - - ) ) - - Vested options expired upon termination (Note 14(c)) - ) ) 14 - - Unvested options expired upon termination (Note 14(c)) - ) ) - - ) Net loss - ) ) Balance, December 31, 2008 - - ) Balance, December 31, 2008 - - ) Acquisition of Gurupi Property (Note 3) - Public offering (Note 14(a)(i)) - Exercise of stock options (Note 14(c)) - - ) ) - - Unvested options expired upon termination (Note 14(c)) - ) ) - - ) Stock based compensation - Equity component of convertible notes (Note 11(f)) - Net loss - ) ) Balance, December 31, 2009 - - ) See accompanying notes to consolidated financial statements. 5 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 1. Nature of Business: The activities of Jaguar Mining Inc. (the "Company") are directed towards developing and operating mineral projects in Brazil. 2. Significant Accounting Policies: The consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted principles (CDN GAAP) using the following significant accounting policies and are expressed in United States dollars. (a) Existing Accounting Policies: (i) Consolidation: These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries; Mineração Serras do Oeste Ltda. (“MSOL”), Mineração Turmalina Ltda. (“MTL”) and MCT Mineração Ltda. (“MCT”).All significant intercompany accounts and transactions have been eliminated on consolidation. (ii) Cash and cash equivalents: The Company considers deposits in banks, certificates of deposit and short-term investments with remaining maturities of three months or less at the time of acquisition to be cash and cash equivalents.Cash held on deposit as security is classified as restricted cash (Note 8). (iii) Short-term Investments: Short-term investments include short-term money market instruments with terms to maturity at the date of the acquisition of between three and twelve months. Short-term investments are classified as held-for-trading and recorded at fair value. (iv) Inventory: Gold in process and ore in stockpiles are stated at the lower of the average total production cost or net realizable value.Production costs include direct labour, benefits, direct material and other direct product costs including depletion and amortization.Net realizable value represents estimated selling price in the ordinary course of business less any further costs expected to be incurred to completion. Raw materials and mine operating supplies are stated at the lower of cost, on a first-in first-out basis, or net realizable value. The nature of the leaching process inherently limits the ability to precisely monitor inventory levels.As a result, the metallurgical balancing process is monitored and the engineering estimates are refined based on actual results over time.The ultimate recovery of gold from a leach pad will not be known until the leaching process is concluded. 6 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 2. Significant Accounting Policies (continued): (a)Existing Accounting Policies (continued): (v) Net smelter royalty: The Company records its net smelter royalty at cost.Amortization of the net smelter royalty is calculated on a unit of production basis.Royalty revenue is recognized when the Company has reasonable assurance with respect to measurement and collectability. (vi) Property, plant and equipment: The Company’s property, plant and equipment are recorded at cost and are amortized over the useful life of the asset as follows: Processing plants - over the life of the plant, straight line Vehicles - 5 years, straight line Equipment - 5 -10 years, straight line Leasehold improvements - over term of lease, straight line Mining properties - unit of production method1 1Depletion of mining properties and amortization of preproduction and development costs are calculated and recorded on the unit-of-production basis over the mine’s estimated and economically proven and probable reserves of the mine and the portion of mineralization expected to be classified as reserves. (vii) Impairment: The carrying value of all categories of property, plant and equipment and net smelter royalty are reviewed for impairment whenever events or circumstances indicate the recoverable value may be less than the carrying amount.The net recoverable amount is based on estimates of undiscounted future net cash flows expected to be recovered from specific assets or groups of assets through their use or future disposition.Estimated future net cash flows are calculated using estimates of future recoverable reserves and resources, future commodity prices and expected future operating and capital costs.An impairment loss is recognized when the carrying value of an asset held for use exceeds the sum of the estimated undiscounted future net cash flows from its use.An impairment loss is measured as the amount by which the asset’s carrying amount exceeds its fair value.Assumptions, such as gold price, discount rate, and expenditures, underlying the fair value estimates are subject to risks and uncertainties.Impairment charges are recorded in the reporting period in which determination of impairment is made by management. (viii) Mineral exploration projects: The Company classifies exploration costs as green field or brown field according to the expected recoverability of the projects.Green field costs are exploration costs from the first evaluation of the target area through to the completion of a scoping study.All costs related to green field are expensed and included in exploration costs in the Consolidated Statements of Operations. Exploration costs, subsequent to confirmation of an area’s potential, are classified as brown field.The Company considers its brown field exploration costs to have the characteristics of property, plant and equipment.As such, the Company defers all brown field exploration costs, including acquisition costs, field exploration and field supervisory costs relating to specific 7 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 2. Significant Accounting Policies (continued): (a) Existing Accounting Policies (continued): properties until those properties are brought into production, at which time, they will be amortized on a unit of production basis based on their estimated economic life or until the properties are abandoned, sold, or considered to be impaired in value, at which time an appropriate charge will be made.After a mine property has been brought into commercial production the related costs will be transferred to property, plant and equipment. The recoverability of the amounts shown for mining interests is dependent on the existence of economically recoverable reserves, the ability to obtain financing to complete the development of such reserves and meet obligations under various agreements, and the success of future operations or dispositions. (ix) Income taxes: The Company accounts for income taxes under the asset and liability method.Under this method of tax allocation, future income and mining tax assets and liabilities are determined based on differences between the financial statement carrying values and their respective income tax bases (temporary differences).Future income tax assets and liabilities are measured using the rates expected to be in effect when the temporary differences are likely to reverse.The effect on future income tax assets and liabilities of a change in tax rates is included in income in the period in which the change is substantively enacted.The amount of future income tax assets recognized is limited to the amount that is more likely than not to be realized. (x) Reclamation costs: The Company recognizes the liability arising from legal obligations associated with the retirement of long-lived assets that result from the acquisition, construction, development and/or normal operation of a long-lived asset.The fair value of a liability for an asset retirement obligation is recorded in the period in which it is incurred.When the liability is initially recorded, the cost is capitalized by increasing the carrying amount of the related long-lived asset.The Company amortizes the amount added to the asset using the depreciation method established for the related asset.The amortization expense is included in the statement of operations and accounted for in accumulated amortization.An accretion expense in relation with the discounted liability over the remaining life of the mining properties is accounted for in the statement of operations and added to the asset retirement obligation.The liability is adjusted at the end of each period to reflect the passage of time and changes in the estimated future cash flows underlying the obligation.Upon settlement of the liability, a gain or loss is recorded. (xi) Foreign currency translation: The U.S. dollar is considered to be the functional currency of the Company and of its subsidiaries.Monetary assets and liabilities of the Company's Brazilian operations are translated into U.S. dollars at the rate of exchange in effect at the balance sheet date, and 8 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 2. Significant Accounting Policies (continued): (a) Existing Accounting Policies (continued): non-monetary assets and liabilities are translated at the historical rate of exchange.Transactions in foreign currencies are translated at the actual rates of exchange.Foreign currency gains and losses are recognized in income. (xii) Revenue recognition: The Company produces gold doré which is further refined by a third party and sold to international banks.Revenue is recognized when title is transferred, delivery is effected to the international banks, and when the Company has reasonable assurance with respect to measurement and collectability. (xiii) Stock-based compensation: The Company has stock-based compensation plans, which are described in Notes 14(c) and 15.The Company accounts for all equity-settled stock-based payments using a fair value based method incorporating the Black-Scholes model. Under the fair value based method, compensation cost attributable to options granted is measured at fair value at the grant date and amortized on a straight line basis over the vesting period.No compensation cost is recognized for options that employees forfeit if they fail to satisfy the service requirement for vesting. The Company treats awards that call for settlement in cash, including share appreciation rights and performance awards, as liabilities. The value of these liabilities is re-measured at each reporting period based on the changes in the intrinsic values of the awards.Any gains or losses on re-measurement are recorded in the statement of operations.For any forfeiture of the awards, the accrued compensation cost will be adjusted by decreasing compensation cost in the period of the forfeiture. (xiv) Net loss per share: Basic net income (loss) per share is computed by dividing the income (loss) available to common shareholders by the weighted average number of common shares outstanding during the period. The dilutive effect of outstanding options and warrants and their equivalents are reflected in diluted net income (loss) per share by the application of the treasury method. The computation of diluted net income (loss) per share assumes conversion, exercise or contingent issuance of securities only when such conversion, exercise or issuance would have a dilutive effect on net income (loss) per share. (xv) Use of estimates: The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, particularly valuation of mineral properties, recoverable taxes, future tax assets and liabilities, asset retirement obligations and measurement of inventories and disclosure of contingent assets and liabilities, at the date of the financial statements and the reported amounts of revenue and expenses during the periods.Actual results could differ from those estimates. 9 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 2. Significant Accounting Policies (continued): (a) Existing Accounting Policies (continued): (xvi) Stripping costs: Costs associated with the removal of overburden and other mine waste materials that are incurred in the production phase of mining operations are included in the cost of the inventory produced in the period in which they are incurred, except when the charges represent a betterment to the mineral property.Charges represent a betterment to the mineral property when the stripping activity provides access to reserves that will be produced in future periods that would not have been accessible without the stripping activity.The Company capitalizes costs related to a betterment of the mineral property.The charges are amortized over the reserve accessed by the stripping activity usingthe unit of production method. (xvii) Financial instruments-recognition and measurement The Company classifies all financial instruments as either held to maturity, held-for-trading, loans and receivables, available for sale or other financial liabilities. • Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. • Held-for-trading financial instruments are carried at fair value with changes in fair value charged or credited to net earnings in the period in which they arise. • Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method.Impairment losses are charged to net earnings in the period in which they arise. • Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income.Impairment losses relating to an other than temporary impairment are charged to net earnings in the period in which they arise. • Other financial liabilities are initially measured at cost, net of transaction costs, or at amortized cost depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. • The following is a summary of the financial instruments outstanding and classifications as at December 31, 2009: Cash and cash equivalents Held-for-trading Restricted cash Held-for-trading Accounts receivable Loans and receivables Forward foreign exchange derivative asset Held-for-trading Accounts payable and accrued liabilities Other liabilities Forward foreign exchange derivative liability Held-for-trading Notes payable Other liabilities 10 JAGUAR MINING INC. Notes to Consolidated Financial Statements (tabular dollar amounts in thousands of U.S. dollars, except per share amounts) Years ended December 31, 2009 and 2008 2. Significant Accounting Policies (continued): (a) Existing Accounting Policies (continued): The Company has used certain derivative financial instruments, principally forward sales contracts, to manage commodity price exposure on gold sales and forward foreign exchange contracts, to manage the Company’s exposure to changes in foreign exchange rates.Derivative financial instruments are used for risk management purposes and not for generating trading profits.Derivative financial instruments are not accounted for as hedges.Unrealized gains and losses on the derivative financial instruments are recognized in the statement of operations.Unrealized gains and losses on forward sales contracts are a result of the difference between the forward spot price of the gold and the forward sales contract price.Unrealized gains and losses on forward foreign exchange contracts are a result of the difference between the forward currency contract price and the spot price of the Brazilian reais (R$). (b) Adoption of New Accounting Standards: (i) Goodwill and intangible assets: In February 2008 the CICA issued Section 3064, “Goodwill and Intangible Assets”, replacing Section 3062, “Goodwill and Other Intangible Assets”, and Section 3450, “Research and Development Costs”. The new Section is applicable to financial statements relating to fiscal years beginning on or after October 1, 2008. Accordingly, the Company adopted the standards on a retrospective basis on January 1, 2009. Section 3064 establishes standards for the recognition, measurement, presentation and disclosure of goodwill subsequent to its initial recognition and of intangible assets by profit-oriented enterprises. Standards concerning goodwill are unchanged from the standards included in the previous Section 3062. This standard did not have a material impact on the Company’s financial statements. (ii) Credit risk and fair value of financial assets and financial liabilities: In January 2009, the CICA issued Emerging Issues Committee (EIC) Abstract EIC-173, “Credit Risk and the Fair Value of Financial Assets and Financial Liabilities,” which is effective for interim and annual financial statements ending on or after January 20, 2009. EIC-173 provides further information on the determination of the fair value of financial assets and financial liabilities under Section 3855, “Financial Instruments - Recognition and Measurement.” It states that an entity's own credit and the credit risk of the counterparty should be taken into account in determining the fair value of financial assets and financial liabilities, including derivative instruments. EIC-173 should be applied retrospectively, without restatement of prior periods, to all financial assets and liabilities measured at fair value.
